          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

     UNITED STATES OF AMERICA
                                                                No. 3:16-cr-48 (MPS)
          v.

     NATHANIEL SMITH


     RULING ON DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE

        On April 7, 2017, the Court sentenced the defendant, Nathaniel Smith, to 146 months'

imprisonment after he pled guilty to enticing a minor to engage in illegal sexual activity in violation

of 18 U.S.C. § 2422(b). (ECF No. 65.) Smith has been incarcerated for 50 months. His anticipated

release date from federal custody is July 19, 2026.1 On April 5, 2020, the defendant filed an

"Emergency Motion for Release" under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), on the

grounds that his medical condition puts him at heightened risk of "serious illness and death" should

he contract COVID-19.2 (ECF No. 70 at 1.) The Government opposes the request. (ECF No. 79.)

On April 13, 2020, I heard oral argument. For the reasons that follow, I deny the motion.

I.      FACTS

        I assume familiarity with the underlying facts of the defendant's offense as set forth in the

presentence report and the Government's brief and provide only a summary. In January 2016, the

defendant, then 29 years old, used the Internet to video chat with a 13-year-old girl. Later the same

month, the defendant traveled from his home in Colorado to Connecticut, where the minor victim

resided, to bring her back to Colorado to live with him. After the defendant picked her up from



1
  See Find an Inmate, https://www.bop.gov/inmateloc/ (inserting Smith’s register number of
24787-014, the BOP estimates a release date of July 19, 2026).
2
  On March 13, 2020, President Trump declared a National Emergency concerning COVID-19.
Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020).
          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 2 of 9



her home, the minor victim, at defendant's request, performed oral sex on the defendant and had

sexual intercourse with him. Afterwards, the victim contacted her family and was recovered at a

hotel in New London, Connecticut. The defendant was arrested and charged with Use of Interstate

Facility to Entice a Minor to Engage in Sexual Activity in violation of 18 U.S.C. § 2422(b). While

in jail and in violation of a state protective order, the defendant sent the minor victim a letter

promising that he would "wait" for her, stating that he hoped she would “wait [for him] too,” and

asking her to send him pictures of her. (PSR at ¶ 28.)

       The calculated Guidelines range for the defendant's conviction was 324-405 months. At

sentencing, the Court received extensive evidence, including expert testimony, regarding the

defendant's medical condition, Myotonic Muscular Dystrophy Type 1 (“DM1”), a multisystem,

genetic, degenerative neurological disorder. The Court imposed a sentence of 146 months, making

both a significant downward departure from the Guidelines range under U.S.S.G. Sec. 5H1.3 “due

to the impact of the defendant’s rare and severe condition on his conduct,” and a significant further

downward variance for other factors, including that the defendant would not receive credit for time

served while in state custody due to the pending state charges. (ECF No. 65.) The defendant is

currently incarcerated at the United States Penitentiary in Marion, Illinois. He is 33 years old.

       After the Court imposed sentence, the Connecticut Superior Court, where the defendant

had pled guilty to charges arising from the same conduct described above, imposed an eleven-year

sentence on the defendant, to run concurrently with the federal sentence. The State of Connecticut

has lodged a detainer with the Bureau of Prisons and requested that it be notified if the defendant

is released before April 9, 2028. (ECF No. 79-1 at 1.)

II.    DISCUSSION

       The defendant moves for a sentence reduction to time served under 18 U.S.C. § 3582(c)(1),



                                                 2
          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 3 of 9



which provides, in pertinent part that:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that--
               (i) extraordinary and compelling reasons warrant such a reduction; . . . .
               and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . . .3

18 U.S.C. § 3582(c)(1)(A).

       "Accordingly, in order to be entitled to relief under the statute, [the defendant] must both

meet the exhaustion requirement and demonstrate that 'extraordinary and compelling reasons'

warrant a reduction of his sentence." United States v. McCarthy, No. 3:17CR230(JCH), 2020 WL

1698732, at *3 (D. Conn. Apr. 8, 2020). I find that he has done neither.

A.     Exhaustion

       A defendant may bring a motion under 18 U.S.C. § 3582(c) only "after [he] has full fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion



3
  The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B1.13. That
section provides that the Court may reduce the term of imprisonment if “extraordinary and
compelling reasons warrant the reduction,” id. § 1B1.13(1)(A); “the Defendant is not a danger to
the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” id.
§ 1B1.13(2); and “the reduction is consistent with this policy statement,” id. § 1B1.13(3). The
Commission has not amended the 2016 policy statement since Congress passed the First Step Act
in 2018. As a result, “[t]here is no policy statement applicable to motions for compassionate
release filed by defendants under the First Step Act.” United States v. Beck, No. 1:13-CR-186-6,
2019 WL 2716505, at *13 (M.D.N.C. June 28, 2019). Thus, “[w]hile the old policy statement
provides helpful guidance, it does not constrain the Court’s independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”
Id. See United States v. Almontes, No. 3:05CR58(SRU), 2020 WL 1812713, at *3 (D. Conn. Apr.
9, 2020)("nearly all district courts hold that—since the FSA’s passage—section 1B1.13 is not
binding but is, rather, helpful guidance.").
                                                 3
         Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 4 of 9



on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A)(i). The defendant

submitted a request for compassionate release to the warden at USP Marion on April 3, 2020.

(ECF No. 70-9.) He concedes that the present motion was filed before the expiration of thirty days

"from the receipt of such a request by the warden of the defendant’s facility," § 3582(c)(1)(A)(i),

and that he has not exhausted his administrative remedies. He argues that the Court may waive

the exhaustion requirement, citing Washington v. Barr, 925 F.3d 109 (2d Cir. 2019) (imposing an

exhaustion requirement as a “prudential rule of judicial administration,” subject to “broad”

exceptions). (ECF No. 70-1 at 31-32.) The Government disagrees and maintains that the Court

cannot waive exhaustion, relying on Ross v. Blake, ___ U.S. ___,136 S. Ct. 1850, 1857 (2016)(for

"a statutory exhaustion provision . . . Congress sets the rules—and courts have a role in creating

exceptions only if Congress wants them to.") (ECF No. 79 at 9-10.)

       The Second Circuit has not yet determined whether the exhaustion requirement in

§ 3582(c)(1) is subject to waiver and district courts have divided over the issue. Compare United

States v. McCarthy, No. 3:17CR230(JCH), 2020 WL 1698732, at *4 (D. Conn. Apr. 8, 2020)

(citing Washington v. Barr and concluding court may waive § 3582(c)(1)(A)'s exhaustion

requirement); United States v. Colvin, No. 3:19CR179(JBA), 2020 WL 1613943, at *2 (D. Conn.

Apr. 2, 2020) (same) with United States v. Gross, No. 15-CR-769(AJN), 2020 WL 1862251, at *1

(S.D.N.Y. Apr. 14, 2020) ("§ 3582(c)(1)(A)’s exhaustion requirement cannot be waived by this

Court"); United States v. Roberts, No. 18-CR-528(JMF), 2020 WL 1700032, at *2 (S.D.N.Y. Apr.

8, 2020) (citing Ross v. Blake and concluding that the court may not disregard § 3582(c)'s express

statutory exhaustion requirement). I find the latter cases more persuasive and for substantially the

reasons set forth in United States v. Roberts, I view the exhaustion requirement in § 3582(c) as



                                                 4
          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 5 of 9



mandatory and not subject to exceptions for futility or other judge-made exceptions.4 The

defendant has not met the threshold exhaustion requirement and his motion must thus be denied.

B.     The Merits: Whether A Reduction Is Warranted

       Even if the defendant had exhausted his administrative remedies, however, I would find

that he has not demonstrated that the requested sentence reduction is warranted under 18 U.S.C.

§ 3582(c)(1)(A).

       The defendant argues that his DM1 condition puts him at heightened risk for serious illness

from COVID-19 and that this risk constitutes an extraordinary and compelling reason warranting

his release. (ECF No. 70-1 at 21.) In support, he points to evidence of his significant health issues

from DM1, including his cardiac and respiratory conditions and decreased life expectancy. See

ECF No. 70-1 at 17-19. But, as the defendant notes, all these issues were documented in his PSR

and sentencing memorandum. (ECF No. 70-1 at 17.) The Court heard extensive evidence as to

the manifestations of the defendant's illness and prognosis and was fully informed as to his medical

condition during sentencing. As indicated, the defendant's health condition and its impact on his

conduct were the basis for the Court’s downward departure under Section 5H1.3 of the Sentencing

Guidelines. To be sure, at the time of sentencing, the Court did not contemplate the emergence of

a pandemic that now poses an additional threat to the defendant’s health. But contrary to

suggestions in the defendant’s brief, the recent medical records from the Bureau of Prisons

(“BOP”) do not show that his health has materially declined since he has been at the BOP.

Although there is some evidence in these documents that the defendant's mobility has diminished




4
 Of course, the statute’s mandatory character does not mean that it affects the Court’s jurisdiction
and thus that the Government could not waive the defendant’s failure to comply with the
exhaustion requirement. Because the Government has not waived the point here, however, I have
no occasion to address this issue.
                                                 5
          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 6 of 9



(use of a cane (ECF No. 77 at 19), a reported fall (ECF 77 at 11)), on the whole, the records are

unremarkable and do not show significant decline in the defendant's underlying condition. See

ECF No. 77 at 3 (seen 3/26/20 for “mild” cough and sinus congestion/no fever); ECF No. 77 at 5

(seen 3/23/20 for cold symptoms/possible respiratory infection); ECF No. 77 at 8 (no show on

1/16/20 at chronic care clinic); ECF No. 77 at 15 (seen 10/15/19 for a complaint of a swollen

lymph node); ECF No. 77-33 (refused flu shot on 10/18/19). Contrary to the defendant's argument,

the evidence falls short of demonstrating that the defendant falls into the category of inmates who

are “suffering from a serious physical or medical condition . . . that substantially diminishes the

ability to provide self-care within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13, application note 1(A). (ECF No. 70-1 at 17.)5

Indeed, despite the defendant’s reportedly low IQ and alleged “difficulty getting timely treatment,”

(ECF No. 70-1 at 3), the records show that the defendant retains the ability to seek and obtain

treatment and medication within the health care system at the BOP.            ECF No. 77 at 3-6

(documenting two visits by defendant to health services over three days for nasal congestion and

“mild” cough); id. at 12 (defendant presenting to medical on 12/16/19 following reported fall and

injury to lip); id. at 15 (defendant presenting to medical on 10/15/19 with complaint of apparently

swollen lymph node); id. at 35 (email from defendant to BOP health services asking if they stocked

a particular drug).

       The Court in no way discounts the health threat posed by COVID-19 to inmates, who are

unable to maintain the social distancing that public health experts recommend to reduce the risk

of infection. Nor does it dispute that the defendant’s DM1 condition places him in a category of



5
  As noted, note 3, supra, I am not suggesting that satisfying the language of the Application Notes
to the Guidelines’ policy statement is a prerequisite to a finding of “extraordinary and compelling
reasons” under 18 U.S.C. § 3582(c)(1)(A).
                                                 6
          Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 7 of 9



persons who are especially vulnerable to that threat. However, the fact that the defendant, like

many others, suffers from health conditions that place him at higher risk for severe illness from

contracting the virus is not, by itself, dispositive.6 In deciding whether to reduce the defendant’s

term of imprisonment to time served, I must also consider the factors under 18 U.S.C. § 3553(a),

18 U.S.C. § 3852(c)(1)(A) (stating that the court may reduce a term of imprisonment, “after

considering the factors set forth in section 3553(a) to the extent they are applicable, if it finds that

(i) extraordinary and compelling reasons warrant such a reduction”), and these weigh heavily

against release in this case. The Section 3553(a) factors include the following: (1) “the nature and

circumstances of the offense and the history and characteristics of the defendant;” (2) “the need

for the sentence imposed” to serve the purposes of sentencing, including punishment (i.e., the need

to reflect the seriousness of the offense, promote respect for the law, and afford just punishment),

deterrence, protection of the public, and rehabilitation; (3) the Sentencing Guidelines, (4) “the need

to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct;” and (5) “the need to provide restitution to any victims of the

offense.” 18 U.S.C. § 3553(a).

       The defendant's crime was undeniably serious. He used the Internet to groom a child,

including asking for nude images of her and sending her pornography. And he traveled almost

2000 miles in a scheme to take her from her home in Connecticut and bring her to Colorado to live

with him. Once in Connecticut, he sexually assaulted her. He has not served even half of his




6
  Further, as described in the Government’s brief, the BOP is taking significant measures and has
implemented safeguards to protect inmates. See ECF No. 79 at 14 (describing BOP's preventive
and mitigation measures, including screening inmates and staff, suspending visits, limiting inmate
movements between facilities, implementing social distancing, and confining inmates to their
living quarters.) As of the date of defendant's motion, USP Marion did not have any reported cases
of COVID-19, although I realize that could change at any time.
                                                   7
           Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 8 of 9



sentence, a sentence that already is substantially below the Guidelines range. Perhaps most

importantly, the defendant’s DM1 condition did not at the time of the offense, and does not now,

stop him from being a danger to the community, and I have no basis to conclude that he no longer

poses such a danger. While incarcerated, he defied a protective order and contacted the minor

victim, promising that he would "wait" for her and asking her to send him pictures of herself. His

health condition did not prevent him when he committed the offense of conviction, and would not

prevent him now, from using the Internet to communicate with minors. As the Government points

out, the defendant’s proposed release plan would place him in the same household with the same

adults where and with whom he lived when he committed the offense of conviction; one of those

adults suffers from the same DM1 condition afflicting him, and the other is approximately 76 years

old. Under the circumstances of this case, I cannot say that releasing him, even with the restrictive

conditions he proposes, would be consistent with my obligation to take full account of the need to

protect the public. Nor can I conclude that, even in the new light cast by the public health crisis,

a sentence of 50 months would be sufficient to satisfy the purposes of sentencing. Such a sentence

would not adequately reflect the seriousness of the defendant's offense, promote respect for the

law, provide adequate deterrence to the defendant and others, or, as noted, protect the public from

the defendant. I therefore deny the defendant's motion.7



       7  The State of Connecticut’s detainer poses another obstacle for the defendant, and casts
further doubt on his ability to show that there are “compelling” reasons to grant the requested
sentence reduction. As noted above, after this Court sentenced him, the defendant was sentenced
in Connecticut state court to a total of eleven years’ incarceration for illegal sexual contact in
violation of Conn. Gen. Stat § 53a-21(a)(2) and violation of a protective order under Conn. Gen.
Stat. § 53a-223. On April 12, 2017, Connecticut lodged a detainer with the BOP, which states that
if the BOP releases the defendant before April 9, 2028, the BOP should notify the State "at least
60 days in advance of his release so that [the State of Connecticut] can assume custody of him."
(ECF No. 79-1 at 1.) The detainer raises a host of issues.
         The Government argues that the defendant's proposed release plan is "impossible" because
if this Court were to grant the motion directing the BOP to release the defendant from federal
                                                 8
           Case 3:16-cr-00048-MPS Document 82 Filed 04/17/20 Page 9 of 9



III.     CONCLUSION

         For the foregoing reasons, the defendant's "Emergency Motion for Release" (ECF No. 70)

is DENIED.

IT IS SO ORDERED.

                                              _______/s/____________
                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                April 17, 2020




custody, the State of Connecticut would assume custody. (ECF No. 79-1 at 15.) The defendant
responds that the detainer is not a bar to granting his motion. According to the defendant, the
detainer merely requires the BOP to give the State of Connecticut notice of his release and it is not
clear that the State would take him into custody. Defense counsel represents that in the event the
State did pursue custody, the defendant has separate counsel who is exploring avenues for release
from the Connecticut Department of Correction in state court – including a habeas corpus petition.
(It does not appear that the defendant would meet the requirements of Connecticut's compassionate
release statute, Conn. Gen. Stat. § 54-131k(a).) Because of the uncertainties presented by the
detainer, the defendant requests that the Court grant his § 3582 motion but stay the order until the
State of Connecticut determines how to proceed regarding the detainer. In other words, the
defendant asks the Court to find “compelling” reasons warranting release when it is not, in fact,
clear that an order by this Court reducing the defendant’s sentence would result in his release.
However, because I find, independently of the thorny issues raised by the detainer, that the
requested reduction is not warranted, I need not resolve those issues.
                                                 9
